DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 August 2021 has been entered.

Status of Claims
Claims 1-19 are presently under consideration and claims 20-21 remain withdrawn from consideration.
Applicant’s amendments to the claims filed with the response dated 06 August 2021 have overcome the indefiniteness rejections under 35 U.S.C. 112(b) of the prior office action and therefore these grounds of rejection are withdrawn.
Applicant’s amendments to the claims filed with the response dated 06 August 2021 have been fully considered but are not found to overcome the prior art grounds of 
Applicant’s arguments and remarks where applicable are addressed below.

Response to Arguments
Applicant's arguments filed 06 August 2021 have been fully considered but they are not persuasive.
Applicant states the present claim 1 limits the method to an epitaxial free process. Applicant states the prior art of Lin’824 teaches that an epitaxial method or a doping method is used for making a doped semiconductor layer. Applicant argues Lin'824 continues to teach crystal growth processes can also be used to make nanowires, nanocolumns, microstructures, or submicrostructures instead of etching and Lin'824 does not specify an epitaxial process should be avoided during the fabrication. Applicant further argues although Lin'946 teaches an electrochemical etching process to fabricate nanowire arrays, Lin'946 also teaches a molecular-beam epitaxy method for fabrication. Applicant argues Bedell and Yu also teaches epitaxial methods in the solar cell formation process. Specifically, Bedell recites an epitaxial layer transfer method as a method in forming the base substrate.
Applicant argues Lin'824 and Lin'946 do not teach specifically of using an epitaxial free process and as Yu and Bedell both teach epitaxial processes in fabricating solar cells, the combination of Lin'824, Lin'924, Yu, and Bedell would teach a solar cell fabrication method that includes epitaxial processes, as an epitaxial free process would be against Yu and Bedell. Applicant argues one of ordinary skilled in the art would have 
Applicant’s arguments have been fully considered but are not found persuasive. The embodiment of Lin’824 relied upon to teach the method of claim 1 is the method disclosed in paras [0024]-[0025] and Figs. 1A-1D of Lin’824 where an array of elongated nanostructures (semiconductor nanostructure array 11) is etched from the wafer substrate of a III-V semiconductor (wafer 10). The embodiments in Lin’824 where the nanostructures are epitaxially grown are not relied upon in the present prior art rejection and applicant’s assertion that Lin'824 does not specify an epitaxial process should be avoided during the fabrication is not found persuasive as the doping method in Lin’824 where the semiconductor nanostructure array 11 is etched from the wafer 10 does not include epitaxial growth as it is the alternative method to epitaxial growth. Applicant’s arguments to this point are moot as they are arguing against the epitaxial growth method in Lin'824 that is not relied upon. Furthermore, none of the other process steps performed in Lin'824 to meet the limitations of claim 1 are epitaxial growth processes. Applicant has not cited to where an epitaxial growth process is further performed in the process of Lin'824 apart from the embodiments in Lin’824 where the nanostructures are epitaxially grown which are not relied upon in the present prior art rejection.
Applicant’s arguments to the prior art of Lin'946 are also not found persuasive, as the present rejection of claim 1 does not rely upon the portions of Lin'946 reciting epitaxial methods of fabrication in the rejection of claim 1. Applicant’s arguments to the prior art of Lin'946 on this point are therefore rendered moot.

Applicant’s arguments to the prior art of Bedell are also not found persuasive as the present rejection of claim 1 does not rely upon the portions of Bedell reciting epitaxial methods of fabrication in the rejection of claim 1. Bedell is relied upon to teach forming a passivation layer at the interface between a complementary carrier selective contact of the same conductivity as the III-V semiconductor material absorber layer (analogous to claimed III-V semiconductor elongated nanostructures) (Bedell, [0023], [0026]-[0027] Fig. 8 see: III-V light absorbing base layer 701 having an intrinsic layer 801 formed at an interface with p-type or n-type doped layer 802 and an intrinsic layer 602 formed at the interface with the optional BSF layer 603/a-Si layer 604) for the same purpose of passivating said interface to reduce recombination (Bedell, [0003]-[0005]). As noted above, this passivation layer is amorphous and formed by CVD and is not epitaxially grown. Applicant’s arguments to the prior art of Bedell on this point are therefore rendered moot.
Applicant’s argument that the combination of Lin'824, Lin'924, Yu, and Bedell would teach a solar cell fabrication method that includes epitaxial processes, as an .
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s further arguments and remarks to the prior art rejection of record are moot as they depend from the arguments rebutted above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’824 (US 2010/0055824), and further in view of Lin’946 (US 2009/0293946) and in further view of Yu et al (2011/0315988) and in further view of Bedell et al (US 2010/0307572). 

Regarding claim 1 Lin’824 discloses a method of forming a solar cell comprising: 
providing a wafer substrate of a III-V semiconductor ([0023] Fig. 1A see: source-material wafer 10 made of a compound semiconductor such as GaAs, InP, GaP, GaSb); 
disposing on a first surface of said wafer substrate a mask material configured to form an array of exposed wafer portions on said first surface ([0024], [0039] Fig. 1A see: source-material wafer 10 has a mask patterned thereon for an etching operation); 
partially etching the wafer substrate such that an array of elongated nanostructures are formed in the wafer substrate corresponding to the exposed wafer portions, the elongated nanostructures having a base end disposed adjacent the remaining unetched wafer substrate and a tip end distal thereto ([0024]-[0025], Figs. 1A-1D see: semiconductor nanostructure array 11 where the structures can be nanowires are etched from the wafer 10 and doped, where nanowire portions adjacent the wafer 10 are considered the bases and the ends distal thereto are considered the tips); 

applying a lift-off force to said polymeric layer to remove the polymeric layer from the wafer substrate and sheer the elongated nanostructures encompassed with said polymeric layer from the wafer substrate such that the array of elongated nanostructures is removed from the wafer substrate to expose a new outer face thereof, and wherein the removed elongated nanostructures are disposed in a configuration such that the base ends of the elongated nanostructures are disposed at an outer surface of the polymeric layer ([0027], Figs. 1H see: nanostructure array 11 and curable adhesive layer 21 are separated from the wafer 10 such as through lift-off resulting in the base ends of the nanostructure array 11 being disposed at an outer surface of the curable adhesive 21); 
depositing a carrier selective contact on the surface formed from the base ends of the elongated nanostructures and the polymeric layer ([0029], Figs. 3A-3B see: depositing a layer of thin-film N-type semiconductor 31 on the base ends of nanostructure array 11 and curable adhesive 21); 
depositing a conductive layer on a face of the carrier selective contact opposite the elongated nanostructure array ([0029], [0033] Figs. 3A-3B see: first transparent substrate 30 is deposited over the opposite side of the layer of thin-film N-type semiconductor 31 where first transparent substrate 30 includes a transparent conductive film); 

depositing a complementary carrier selective contact on the tip ends of the elongated nanostructures of the array ([0031]-[0033], Figs. 3E-3G see: depositing a layer of thin-film P-type semiconductor 41 on the tip ends of nanostructure array 11); and 
depositing a transparent conductive oxide layer on the complementary carrier selective contact ([0031]-[0033] Figs. 3E-3G see: second transparent substrate 40 is deposited over the opposite side of the layer of thin-film P-type semiconductor 41 where second transparent substrate 40 includes a transparent conductive film).  
Regarding the claim 1 limitations of “forming a second passivation layer on the elongated bodies and tip ends of the elongated nanostructure of the array, and depositing a complementary carrier selective contact on the second passivation layer”, Lin’824 teaches “the workpiece is etched to slightly reveal the semiconductor micro/nanostructure array 11 so that the semiconductor micro/nanostructure array 11 can be fused together with the thin-film P-type semiconductor 41 (the complementary carrier selective contact)” which can be considered to read on the limitation where the complementary carrier selective contact is deposited on the elongated bodies and tip ends of the elongated nanostructures of the array, however in the alternative where it’s 
Lin’824 does not explicitly disclose where forming a first passivation layer on the surface formed from the base ends of the elongated nanostructures and the polymeric layer where the carrier selective contact is deposited on the first passivation layer or forming a second passivation layer on the elongated bodies and tip ends of the elongated nanostructure of the array, where the complementary carrier selective contact is deposited on the second passivation layer.
Yu teaches forming a photovoltaic device including a plurality of elongated nanostructures of a III-V semiconductor (Yu, [0074], Figs. 1A-1C see: cores 11 of a III-V semiconductor material) where a passivation layer (Figs. 1A-1C see: intrinsic 
Although Yu only teaches embodiments where the passivation layer is provided at an interface of a carrier selective contact that is oppositely doped relative to the doping of the elongated nanostructures, Bedell teaches a solar cell device where it was known to also form a passivation layer at the interface between a complementary carrier selective contact of the same conductivity as the III-V semiconductor material absorber layer (analogous to claimed III-V semiconductor elongated nanostructures) (Bedell, [0023], [0026]-[0027] Fig. 8 see: III-V light absorbing base layer 701 having an intrinsic layer 801 formed at an interface with p-type or n-type doped layer 802 and an intrinsic layer 602 formed at the interface with the optional BSF layer 603/a-Si layer 604) for the same purpose of passivating said interface to reduce recombination (Bedell, [0003]-[0005]).
Yu, Bedell and Lin’824 are combinable as they are all directed to the same field of manufacturing solar cells.

Regarding the claim 1 limitation “wherein the method is an epitaxial free process”, as recited above, the embodiment of Lin’824 relied upon to teach the method of claim 1 is the method disclosed in paras [0024]-[0025] and Figs. 1A-1D of Lin’824 where an array of elongated nanostructures (semiconductor nanostructure array 11) is etched from the wafer substrate of a III-V semiconductor (wafer 10). The embodiments in Lin’824 where the nanostructures are epitaxially grown are not relied upon in the present prior art rejection and none of the other method steps of modified Lin’824 are epitaxial growth steps, and therefore the method of modified Lin’824 is an epitaxial free process.

Regarding claim 2 Lin’824 discloses the method of claim 1, further comprising repeating the steps of disposing, etching and encompassing on the wafer substrate to form a plurality of elongated nanostructure arrays therefrom (Lin’824, [0010], [0035] see the original semiconductor substrate can be reused for manufacturing additional solar cells after detaching the first device). 

Regarding claim 7 Lin’824 discloses the method of claim 1, wherein the III-V semiconducting material is selected from the group of: GaAs and InP (Lin’824, [0023] Fig. 1A see: source-material wafer 10 made of a compound semiconductor such as GaAs, or InP).  

Regarding claim 12 Lin’824 discloses the method of claim 1, and Lin’946 teaches wherein carrier selective and complementary carrier selective contacts are formed using a technique selected from the group of: spin coating, PECVD, evaporation, atomic layer deposition and sputtering (Lin’946, [0025] see: electron blocking layers and hole blocking layers applied by spin coating or vapor deposition methods).  

Regarding claim 13 Lin’824 discloses the method of claim 1, wherein the carrier selective and complementary carrier selective contacts are separately one of either an electron selective contact or a hole selective contact (Lin’824, [0029], [0031] Fig. 3G see: the contacts are a thin-film N-type semiconductor 31 and a thin-film P-type semiconductor 41 which are an electron selective contact and a hole selective contact respectively).  

Regarding claim 14 Lin’824 discloses the method of claim 1, wherein the carrier selective and complementary carrier selective contacts are separately formed from a material selected from the group of: TiO2, WO3, SnO2, phosphorous doped amorphous silicon, ZnTe, Cul, CuSCN, NiO, and boron doped amorphous silicon (Lin’824, [0029], [0031] Fig. 3G see: thin-film N-type semiconductor 31 is an n-type amorphous silicon layer or ZnTe and the thin-film P-type semiconductor 41 is an p-type amorphous silicon layer or ZnTe) and Lin’946 teaches the hole blocking layer form from TiO2 (Lin’946, [0024]).  



Regarding claim 16 Lin’824 discloses the method of claim 1, wherein the transparent conductive oxide is ITO (Lin’824, [0033] Figs. 3E-3G see: second transparent substrate 40 includes a transparent conductive film such as ITO).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’824 (US 2010/0055824), in view of Lin’946 (US 2009/0293946) in view of Yu et al (2011/0315988) in view of Bedell et al (US 2010/0307572) as applied to claims 1-2, 7, and 12-16 above, and further in view of Knorr JR et al (US 2017/0373206).

Regarding claim modified 3 Lin’824 discloses the method of claim 1, but does not explicitly disclose further comprising passivating the wafer substrate using a process 
Knorr JR teaches a method of manufacturing a III-V semiconductor device such as solar cell (Knorr JR, [0015]) including passivating a III-V wafer substrate using a process selected from the group consisting of: annealing the wafer substrate in an atmosphere of silane and ammonia, depositing a thin film of amorphous silicon atop the first surface of the wafer substrate, treating the first surface of the wafer substrate in a solution of ammonium sulfide and elemental sulfur; and forming a self-assembled monolayer of unfunctionalized or functionalized alkanethiols on the first surface of the wafer substrate (Knorr JR, [0006], [0022], [0030] see: passivating the surface of the III-V semiconductor wafer through treatment with an alkanethiol (cysteamine) which forms a self-assembled monolayer) where Knorr JR teaches this passivation layer can function as a sacrificial passivation layer before later deposition of another inorganic passivating layer and prevents formation of oxides during manufacture (Knorr JR, [0004], [0029]-[0030]).
Knorr JR and modified Lin’824 are combinable as they are both concerned with manufacturing nanostructures for use in solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lin’824 in view of Knorr JR to employ a step of 

Regarding claim 4 modified Lin’824 discloses the method of claim 3, and by the modification of Knorr JR the step of passivating of the wafer substrate is conducted on the wafer and thus prior to deposition of the carrier selective and complementary carrier selective contacts which occur after formation of the elongated nanostructures.  

Regarding claim 5 modified Lin’824 discloses the method of claim 3, and by the modification of Knorr JR the passivation of the wafer and deposition of the complementary carrier selective contact occur prior to the removal of the nanostructure array from the wafer substrate as the passivating of the wafer substrate is conducted on the wafer and thus prior to formation of the elongated nanostructures.

Claims 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’824 (US 2010/0055824), in view of Lin’946 (US 2009/0293946) in view of Yu et al (2011/0315988) in view of Bedell et al (US 2010/0307572) as applied to claims 1-2, 7, and 12-16 above, and further in view of Rogers et al (US 2006/0038182).

Regarding claims 6 and 8 Lin’824 discloses the method of claim 1, and although Lin’824 teaches the etching process for etching the elongated nanostructures can be a wet etching process, Lin’824 is silent to wherein the etching of the elongated nanostructures comprises a technique selected from the group of: metal assisted chemical etching and anisotropic wet etching and Lin’824 is further silent to the particular material of the mask and does not explicitly disclose wherein the mask material is formed of a corrosion resistant metal selected from the group of: gold, silver and platinum; or a photoresist selected from the group of: silicon oxide and silicon nitride.
Rogers discloses a method of etching GaAs nanowires from a GaAs substrate and teaches wet chemical etching is performed using a anisotropic wet etching method and a mask material formed from silicon oxide (Rogers, [0199] see: GaAs nanowires etched from a wafer using hydrogen peroxide (H2O2) and phosphoric acid (H3PO4) anisotropic etching and masking is performed with an SiO2 etch mask).
Rogers and Lin’824 are combinable as they are both concerned with manufacturing nanostructures for use in solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lin’824 in view of Rogers to employ an anisotropic 2O2) and phosphoric acid (H3PO4) anisotropic etching and masking is performed with an SiO2 etch mask) as such a modification would have amounted to the mere use of a known wet etching materials and mask material for their intended use in forming GaAs elongated nanostructures (nanowires) in a known environment to accomplish an entirely expected result.

Regarding claim 9 modified Lin’824 discloses the method of claim 8, and Rogers teaches wherein the etch is performed using a combination of an oxidizer selected from the group of: potassium nitrate, hydrogen peroxide, halogens, potassium dichromate, and potassium permanganate; and a corrosive selected from the group of: ammonia, sulfuric acid, hydrochloric acid, nitric acid, phosphoric acid, and citric acid (Rogers, [0199] see: GaAs nanowires etched from a wafer using hydrogen peroxide (H2O2) and phosphoric acid (H3PO4)).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’824 (US 2010/0055824), in view of Lin’946 (US 2009/0293946) in view of Yu et al (2011/0315988) in view of Bedell et al (US 2010/0307572) in view of Rogers et al (US 2006/0038182) as applied to claims 1-2, 6-9, and 12-16 above, and further in view of Knorr JR et al (US 2017/0373206).


Knorr JR teaches a method of manufacturing a method of manufacturing a III-V semiconductor device such as solar cell (Knorr JR, [0015]) including an etching step where the etch material includes a thiol additive (Knorr JR, [0030], [0032] see: a step of simultaneous etching and passivation by exposing the III-V wafer material to an etching solution having a thiol (e.g. hexanethiol)) where Knorr JR teaches this thiol additive forms a passivation layer before later deposition of another inorganic passivating layer and prevents formation of oxides during manufacture (Knorr JR, [0004], [0029]-[0030]).
Knorr JR and modified Lin’824 are combinable as they are both concerned with manufacturing nanostructures for use in solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Lin’824 in view of Knorr JR such that the etch material of Lin’824 further comprises a thiol additive as taught by Knorr JR (Knorr JR, [0030], [0032] see: a step of simultaneous etching and passivation by exposing the III-V wafer material to an etching solution having a thiol (e.g. hexanethiol)) as Knorr JR teaches this thiol additive forms a passivation layer before later deposition of another inorganic passivating layer and prevents formation of oxides during manufacture (Knorr JR, [0004], [0029]-[0030]).

.  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin’824 (US 2010/0055824), in view of Lin’946 (US 2009/0293946) in view of Yu et al (2011/0315988) in view of Bedell et al (US 2010/0307572) as applied to claims 1-2, 7, and 12-16 above, and further in view of Dutta (US 2008/0072958).

Regarding claim 17 Lin’824 discloses the method of claim 1, and regarding the claim 17 limitation “wherein the elongated nanostructures are formed having a nanostructure height of from 0.5 µm to 5 µm” Lin’824 at para [0023] teaches a nanostructure height range of 50 nm to 50 µm which entirely encompasses applicant’s claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Further regarding the claim 17 limitations wherein the elongated nanostructures are formed having a tip width of from 10 to 100 nm, and a base width of from 100 to 800 nm, as the tip and base widths can be the same at 100 nm and Lin’824 at para [0023] In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Lin’824 is silent to a distance between nanostructures of from 100 nm to 1 µm.
Dutta (US 2008/0072958) teaches a distance or gap between nanostructures in a solar cell can be varied in order to optimize the surface area and light trapping effect of the solar cell to increase solar cell efficiency (Dutta, [0043]-[0044], [0048] Figs. 2-3see: gap G between nano block structures).
Therefore the surface area and light trapping effect of the solar cell of Lin’824 are variables that can be modified, among others, by varying a distance between nanostructures.  For that reason, the distance between nanostructures, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the distance between nanostructures cannot be considered critical.  Accordingly, one of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 18 Lin’824 discloses the method of claim 1, and regarding the claim 18 limitation wherein the elongated nanostructures are formed having a nanostructure height of about 1.5 µm, Lin’824 at para [0023] teaches a nanostructure height range of 50 nm to 50 µm which entirely encompasses applicant’s claimed height. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Lin’824 is silent to a distance between nanostructures of about 600 nm, a tip width of about 50 nm, and a base width of about 350 nm.
Dutta (US 2008/0072958) teaches a distance or gap (G) between nanostructures in a solar cell as well as the base width (m) and tip width (D) can be varied in order to 
Therefore the surface area and light trapping effect of the solar cell of Lin’824 are variables that can be modified, among others, by varying a distance between nanostructures as well as the base width and tip width of said nanostructures.  For that reason, the tip width, base width and distance between nanostructures, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the tip width, base width and distance between nanostructures cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the tip width, base width and distance between nanostructures in the method of Lin’824 to obtain the desired surface area and light trapping effect of the solar cell to increase solar cell efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 19 modified Lin’824 discloses the method claim 18, wherein the III-V semiconducting material is GaAs (Lin’824, [0023] Fig. 1A see: source-material wafer 10 made of a compound semiconductor such as GaAs), the carrier selective contact is formed of ZnTe (Lin’824, [0031], [0034] Fig. 3G see: thin-film P-type semiconductor 41 is ZnTe and note the p-type material can be deposited first when the nanostructures are p-type instead of n-type) and Lin’946 teaches where the 2 (Lin’946, [0024], see: hole blocking layer formed from TiO2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726